Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-1998

United States v. Cottman
Precedential or Non-Precedential:

Docket 96-5492




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Cottman" (1998). 1998 Decisions. Paper 83.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/83


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 21, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-5492

UNITED STATES OF AMERICA

v.

STANLEY COTTMAN,

        Appellant.

On Appeal from the United States District Court
for the District of New Jersey
D.C. Criminal Action No. 95-cr-00661

Before: SLOVITER and ROTH, Circuit Judges,
LUDWIG,1 District Judge

ORDER

The petition for panel rehearing filed by the appellee in
the above-entitled case having been submitted to the judges
who participated in the decision of this court and all judges
who concurred in the decision having asked for rehearing,
the petition for rehearing is granted so that the panel
opinion and the dissent can be amended. The amended
opinion and dissent are being filed at this time.



_________________________________________________________________

1. Honorable Edmund V. Ludwig, United States District Court Judge for
the Eastern District of Pennsylvania, sitting by designation.
       By the Court,

       /s/ Jane R. Roth

       Circuit Judge

Dated: 4/21/98

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2